Citation Nr: 0200163	
Decision Date: 01/07/02    Archive Date: 01/11/02

DOCKET NO.  01-07 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to reimbursement for prescription drugs purchased 
on March 13, 2001.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel







INTRODUCTION

The veteran had active military service from May 1966 to May 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 decision by the Medical 
Administration Service (MAS) of the VA Medical Center (VAMC) 
in Biloxi, Mississippi, which denied reimbursement for 
prescription drugs purchased at a retail drug store on March 
13, 2001.  The case was forwarded to the Board by the 
regional office (RO) in Montgomery, Alabama. 


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001); see Duty to 
Assist Regulations for VA, 66 Fed. Reg. 45,620-45,632 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Id.  

According to the statement of the case (SOC), the veteran 
purchased a prescribed medication at a retail drug store on 
March 13, 2001.  He subsequently filed a claim requesting 
reimbursement for the purchase of the prescribed medication.  
Reimbursement was apparently denied because the veteran was 
not authorized a fee basis card for treatment of medical 
conditions at non-VA facilities at VA expense nor was the 
veteran authorized to receive outpatient medical treatment at 
a non-VA facility at VA expense during the period the 
prescription was purchased.
 
The appellate record currently before the Board consists of 
the veteran's basic claims folder which includes copies of 
selected documents concerning this appeal.  However, all 
records necessary to a decision in this appeal, including 
several of the documents mentioned in the SOC, have not been 
associated with the claims folder.  As a matter of due 
process, the Board must review all documents pertinent to the 
claim.  Therefore, prior to appellate review of the issue, 
the entire MAS folder, as well as any other relevant 
evidence, must be obtained and associated with the basic 
claims folder.

Accordingly, the case is remanded as follows:

1. The MAS should assemble all records 
(the pertinent MAS folder and any 
loose records) concerning the 
veteran's claim for reimbursement for 
a prescription purchased on March 13, 
2001.  Such records should be 
associated with the veteran's basic 
claims folder as part of the appellate 
record for the duration of the appeal 
to the Board.

2. The MAS should review the claims 
folder and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the MAS should ensure that 
the new notification requirements and 
development procedures contained in 
38 U.S.C.A. § 5100 et seq. (West Supp. 
2001) and the Duty to Assist 
Regulations, 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) are fully complied 
with and satisfied.

3. The MAS should then review the claim 
for reimbursement for prescription 
drugs purchased on March 13, 2001.  If 
the claim is denied, the veteran and 
his representative should be provided 
a supplemental statement of the case 
(SSOC) and given an opportunity to 
respond before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




